Citation Nr: 1753910	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right shoulder nerve damage (right shoulder disability).

2.  Entitlement to service connection for right arm pain, to include numbing effect to thumb and index finger (right arm disability).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1972, including service in Vietnam.  His decorations include a Vietnam Service medal and a Vietnam Gallantry Cross.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disabilities.  

The Board remanded the issues for further development in February 2014, and in October 2016, denied entitlement to service connection for the claimed disabilities.  

The Veteran appealed the issues to the United States Court of Appeals for Veterans Claims (Court), and in July 2017, the Court granted a Joint Motion for Partial Remand (JMPR), vacating and remanding the issues.

The Board notes that the Veteran has also appealed issues of an increased initial rating for PTSD and entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).  The Board remanded the issues in August 2015, pursuant to a January 2015 JMPR.  These issues have not yet been recertified to the Board and are therefore not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2017 JMPR, remand is necessary to obtain potentially relevant VA treatment records and obtain a medical opinion addendum on the right shoulder and arm conditions.
In a January 2015 VA examination, the examiner noted that the Veteran's first VA primary care examination occurred on May 11, 2006.  In addition, the Veteran had x-rays of his right shoulder taken on April 4, 2010.  As noted in the JMPR, neither the primary care records beginning in May 2006 nor the April 2010 x-rays are of record.  As such, remand is necessary to obtain these records.  See 38 C.F.R. § 3.159(c).  

The examiner also indicated in the January 2015 examination report that he could not find any records of treatment dated earlier than May 2012.  However, in addition to the records discussed above, the claims file also contains VA treatment records dated April 29, 2011, and October 12, 2011.  Remand is therefore required to obtain a medical opinion addendum after consideration of these records that pre-date May 2012.  

Finally, remand is warranted to clarification of the January 2015 VA examiner's opinions.  First, with regard to the right shoulder, the examiner indicated that "[w]hile there is a history of pain over the years, there is no specific history, nor documentation to suggest a continuation of symptoms from the time of Military Service."  The examiner should clarify why "specific history" or documentation is necessary to suggest a continuation of symptoms so that the Board can evaluate the reasoning in the context of the applicable case law.  Second, in discussing the Veteran's right arm/hand numbness, the examiner stated "there is no indication that there had been any studies done to evaluate or determine a diagnosis."  An October 12, 2011, VA treatment record, however, documents likely carpal tunnel syndrome (CTS).  Moreover, the examiner did not state whether any testing could be done to determine whether those symptoms could be related to the Veteran's active service.  Rather, the examiner only discussed an "increase in numbness and paresthesias" in 2012 but did not discuss the etiology of the numbness prior to the 2012 increase in severity.  Thus, the examiner should discuss the notation of likely CTS and determine whether additional testing in necessary to determine whether the Veteran's symptoms are related to service.



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from May 2006 to May 2012.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Return the Veteran's claims file to the examiner who conducted the January 2015 VA right shoulder and arm examination (or, if he or she is no longer available, a suitable replacement).  

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder and/or arm diagnosis is related to incident, injury, or event in active service.

In rendering an opinion(s), the examiner should specifically review and consider the Veteran's post-service VA treatment records, including an April 29, 2011, treatment record (noting an exacerbation of right shoulder pain for the last several days), and an October 12, 2011, treatment record (noting right shoulder pain since Vietnam and likely CTS).

Regarding the right shoulder, the examiner should clarify what "specific history" or documentation is necessary to suggest a continuation of symptoms since the Veteran's separation from service.

Regarding the right arm, the examiner should discuss the October 12, 2011, notation of likely CTS and determine whether additional testing in necessary to determine whether the Veteran's symptoms are related to service.

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




